Citation Nr: 1440033	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  13-31 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for low back strain with degenerative disc disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel






INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

The Veteran served on active duty from July 1956 to October 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2014, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet.App. 268, 271 (1998).

In July 2014, the RO issued a rating decision granting service connection for radiculopathy, right lower extremity.  


FINDING OF FACT

Low back strain with degenerative disc disease has manifested with forward flexion of the thoracolumbar spine to no worse than 70 degrees and a combined range of motion of the thoracolumbar spine to 125 degrees, considering pain and other factors; neither muscle spasm nor guarding has been severe enough to cause abnormal gait or abnormal spinal contour; and neurological abnormalities, other than service-connected radiculopathy of the right lower extremity, and ankylosis and incapacitating episodes due to intervertebral disc syndrome (IVDS) have not been shown.

CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for low back strain with degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

Letters in January 2011, August 2011, and October 2011 satisfied the duty to notify provisions.  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of his low back strain with degenerative disc disease on daily life and occupational functioning.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; he did not identify any outstanding treatment records pertinent to the appeal.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  

VA examinations were conducted in November 2011 and March 2014; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c)(4); Stefl v. Nicholson, 21 Vet.App. 120, 123 (2007).  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  

A Low Back Strain with Degenerative Disc Disease

The Veteran seeks a rating in excess of 10 percent for a low back strain with degenerative disc disease, which is currently rated under Diagnostic Code 5237.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the thoracolumbar spine warrants a 50 percent evaluation, and unfavorable ankylosis of the entire spine is rated 100 percent disabling.  38 C.F.R. § 4.71a.

Following the rating criteria, Note 1 provides:  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is warranted with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  A 20 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

Note 1: For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

In December 2010, VA received the Veteran's claim for an increased rating.  

A January 2011 VA treatment record shows that the Veteran described back pain, stiffness, weakness, and pain.  He reported severe, daily flare-ups, but denied and bowel and bladder symptoms.  He reported that he was able to walk half a mile.  He also reported that he had not worked since he retired in 1994.

At a November 2011 VA medical examination, the Veteran described stiffness in the low back and pain that radiates into his right ankle.  He denied flare-ups and bowel and bladder symptoms.  On physical examination, thoracolumbar spine range of motion included: forward flexion to 70 degrees, with objective evidence of pain at 70 degrees; extension to 20 degrees, with objective evidence of pain at 20 degrees.  Lateral flexion and rotation was to 30 degrees or greater with objective evidence of pain at 30 degrees of greater.  The Veteran's combined range of motion was 210 degrees (70 + 20 + 30 + 30 + 30 + 30 = 210).  There was no additional function loss on repetitive range of motion testing.  Less movement than normal and pain on movement contributed to the Veteran's back disability.  There was no evidence of muscle spasm or guarding.  Radiculopathy of the right lower extremity was mild, and there was no evidence of radiculopathy of the left lower extremity.  There was no evidence of IVDS or incapacitating episodes over the past 12 months.  There were no surgical scars related to the back disability.  X-rays revealed mild and moderate degenerative arthritis of the lumbar spine.

At a March 2014 VA medical examination, the Veteran described stiffness in the low back and pain that radiates into the right ankle.  He denied flare-ups and bowel and bladder symptoms.  On physical examination, thoracolumbar spine range of motion included: forward flexion to 70 degrees; extension to 10 degrees; right lateral flexion to 10 degrees; left lateral flexion to 15 degrees; right lateral rotation to 10 degrees; and left lateral rotation to 10 degrees.  The Veteran's combined range of motion was 125 degrees (70 + 10 + 10 + 15 + 10 = 125).  There was no objective evidence of painful motion on range of motion testing.  There was no additional function loss on repetitive range of motion testing.  Less movement than normal and pain on movement contributed to the Veteran's back disability.  There was no evidence of muscle spasm or guarding.  Radiculopathy of the right lower extremity was mild, and there was no evidence of radiculopathy of the left lower extremity.  There was evidence of IVDS, but no incapacitating episodes over the past 12 months.  There were no surgical scars related to the back disability.  X-rays revealed advanced degenerative arthritis throughout the lumbar spine.  The examiner opined that the Veteran's back disability affects his ability to work to the extent that he would not be able to do work that involves prolonged standing or walking. 

During the pendency of the claim, at worst, forward flexion of the thoracolumbar spine has been limited to 70 degrees and combined range of motion to 125 degrees even with consideration of painful motion and other factors and there was no evidence of guarding or muscle spasm.   Accordingly, the criteria for a 20 percent rating, the next higher rating available, which requires flexion to at most 60 degrees, a combined range of motion not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, have not been met.

Alternatively, the Veteran does not contend and the record does not show any order or directive from a doctor requiring bed rest, and there is no indication that a doctor's care was required during such periods or that the Veteran has IVDS.  In the absence of evidence indicating that bed rest and regular treatment were required, the definition of "incapacitating episode" has not been met at any time during the appellate period and evaluation under those criteria is not appropriate.  

With regard to the issue of whether a disability rating in excess of 10 percent is warranted on the basis of functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet.App. 202 (1995), the Board concludes that the Veteran's current 10 percent disability rating contemplates his current functional impairment.  

The November 2011 and March 2014 VA examiners noted that the Veteran experienced pain and limitation of motion on range of motion testing, but that he did not exhibit any increased fatigue, weakness, lack of endurance, or incoordination.  There was no additional loss of range of motion or additional functional loss on repetitive motion testing.  The Veteran has, however, reported occasional painful flare-ups.  Nonetheless, there is no indication of functional impairment beyond the limitation to range of motion caused by pain that is reflected in the range of motion measurements recorded in the examination reports.  Additionally, the low back strain with degenerative disc disease has never manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, such as to warrant a higher rating.

For these reasons, the Board finds that the Veteran's back strain is not manifested by symptoms, including functional loss, that more nearly approximate the criteria for the next higher rating.

Consideration has also been given regarding entitlement to a separate rating for neurological abnormalities.  The Veteran is currently in receipt of a separate rating for mild radiculopathy of the right lower extremity.  The record is absent any evidence of radicular symptoms on the left side, bowel or bladder impairment, or other symptoms of neurological abnormalities during the pendency of the appeal.  Accordingly, another separate rating for neurological abnormalities is not warranted.

In sum, the preponderance of the evidence is against the claim for a rating in excess of 10 percent for low back strain with degenerative disc disease; there is no doubt to be resolved; and an increased rating is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Consideration has also been given regarding whether the schedular rating is inadequate, requiring that the RO refer the claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2013).

An initial determination must be made as to whether the schedular criteria reasonably describe the severity and symptoms of the claimant's disability.  If the schedular rating criteria do reasonably describe the severity and symptoms of the claimant's disability, referral for extraschedular consideration is not required and the analysis stops.  If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other "related factors," such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet.App. 111 (2008).
 
Here, the first Thun element is not satisfied.  The Veteran's service-connected back disability is productive of pain, stiffness, limited motion, weakness, radiculopathy, and flare-ups.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  

The diagnostic codes in the rating schedule corresponding to disabilities of the spine provide disability ratings on the basis of limitation of motion and incapacitating episodes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the schedular rating criteria reasonably describe the Veteran's disability picture, which is productive of pain, stiffness, limited motion, weakness, radiculopathy, and flare-ups.  In short, there is nothing exceptional or unusual about the Veteran's back disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  As the schedular rating criteria reasonably describe the severity and symptoms of the Veteran's back disability, referral for extraschedular consideration is not required.  

The Board acknowledges the holding in Rice v. Shinseki, 22 Vet.App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability. 

In the present case, there is no indication in the record that reasonably raises a claim of entitlement to a TDIU.  The Veteran has made no contentions whatsoever, and the record includes no evidence, indicating that his service-connected thoracolumbar scoliosis prevents him from obtaining or maintaining substantially gainful employment.  Thus, the Board finds that a claim for entitlement to a TDIU is not raised by the record and is not before the Board at this time.


ORDER

A rating in excess of 10 percent for low back strain with degenerative disc disease is denied.



____________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals 

Department of Veterans Affairs


